MEMORANDUM **
Mario Marquez-Solis appeals from the 46-month sentence imposed following his *245guilty-plea conviction for illegal reentry by an alien following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Marquez-Solis contends that the district court plainly erred by assigning two criminal history points pursuant to U.S.S.G. § 4Al.l(d), because the record does not demonstrate that he was on parole at the time he committed the instant offense. We find no plain error because the uncontested presentence report indicates that Marquez-Solis was on parole at the time, and he has not demonstrated otherwise. See United States v. Santiago, 466 F.3d 801, 803 (9th Cir.2006); see also United States v. Romero-Rendon, 220 F.3d 1159, 1161-63 (9th Cir.2000).
We remand the case to the district court with instructions that it delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b). See United States v. Riverar-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000); see also United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)(2)).
AFFIRMED; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.